 

WORLD SURVEILLANCE GROUP INC.

2013 RESTRICTED STOCK AGREEMENT

 

THIS AGREEMENT, made and entered into as of this ___ day of ___________, 201_,
by and between WORLD SURVEILLANCE GROUP INC., a Delaware corporation (the
“Company”), and _________________________ (the “Participant”),

 

WITNESSETH THAT:

 

WHEREAS, the Administrator (as defined in the Plan), acting under the Company’s
2013 Equity Compensation Incentive Plan adopted by the Board of Directors on
April 17, 2013 (the “Plan”), has the authority to award restricted shares of the
common stock, par value $0.00001 per share, of the Company (the “Common Stock”)
to employees, officers, directors, consultants and advisors of the Company (for
purposes herein the term the “Company” shall have the meaning ascribed to it in
the Plan);

 

WHEREAS, except where the context otherwise requires, the term “Company” shall
include the parent and all present and future subsidiaries, of the Company as
defined in Sections 424(e) and (f) of the Internal Revenue Code of 1986, as
amended, and the regulations thereunder (the “Code”); and

 

WHEREAS, pursuant to the Plan the Administrator has determined to make such an
award to Participant on the terms and conditions and subject to the restrictions
set forth in the Plan and this Agreement, and Participant desires to accept such
award;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.           Restricted Stock Award.  

 

(a) On the terms and conditions and subject to the restrictions, including
forfeiture, hereinafter set forth, the Company hereby awards to Participant, and
Participant hereby accepts, a restricted stock award (the “Award”) of
____________ shares (the “Restricted Shares”) of Common Stock.  The Award is
made effective as of the date hereof (the “Effective Date”).  The Restricted
Shares shall be issued in book-entry or stock certificate form in the name of
Participant as of the Effective Date and delivered to Participant on the
Effective Date or as soon thereafter as practicable.  Participant shall take all
such action as may be requested by the Company to cause the Restricted Shares to
be deposited with the Company, together with any executed stock powers and/or
other instruments of transfer reasonably requested by the Company, to be held by
the Company in escrow for Participant’s benefit until such time as the
Restricted Shares are either forfeited by Participant to the Company or the
restrictions thereon terminate as set forth in this Agreement.

 

(b) Participant hereby represents and warrants that Participant is acquiring the
Restricted Shares under this Agreement for Participant’s own account and
investment and without any intent to resell or distribute the Restricted Shares.
Participant shall no resell or distribute the Restricted Shares after the
Restricted Period except in compliance with all applicable federal and state
securities laws.

 



 

 

 

2.           Vesting and Forfeiture.

 

(a) The Restricted Shares shall be subject to a restricted period (the
“Restricted Period”) that shall commence on the Effective Date and shall end
with respect to [___% of the Restricted Shares, on the _____ anniversary of the
Effective Date; with respect to ___% of the Restricted Shares, on the _____
anniversary of the Effective Date; and with respect to ___% of the Restricted
Shares, on the _____ anniversary of the Effective Date.]

 

(b)  The Restricted Shares shall be subject to being forfeited by Participant to
the Company as provided in this Agreement, and Participant may not sell, assign,
transfer, discount, exchange, pledge or otherwise encumber or dispose of any of
the Restricted Shares unless the restrictions applicable to the Restricted
Shares under this Agreement have terminated in accordance with the provisions of
this Agreement or the Plan.

 

(c) If Participant continues to serve the Company in the capacity of an
employee, officer, director, consultant or advisor (a “Business Relationship”)
through the Restricted Period, the restrictions applicable hereunder to the
Restricted Shares shall terminate, and as soon as practicable after the end of
the Restricted Period for any of the Restricted Shares, together with any
dividends or other distributions with respect to such shares then being held by
the Company pursuant to the provisions of this Agreement, shall be delivered to
Participant free of such restrictions.

 

(d) If Participant’s Business Relationship with the Company terminates during
the Restricted Period by reason of Participant’s death or Disability (as defined
in Section 2(h) hereof), the restrictions applicable hereunder to all Restricted
Shares shall terminate, and as soon as practicable after such termination of the
Business Relationship, the Restricted Shares, together with any dividends or
other distributions with respect to such shares then being held by the Company
pursuant to the provisions of this Agreement, shall be delivered to Participant
(or in the event of Participant’s death, to Participant’s estate) free of such
restrictions. 

 

(e)  If Participant’s Business Relationship with the Company terminates during
the Restricted Period for any reason other than Participant’s death or
Disability or for Cause (as defined below), then on the date of such termination
of the Business Relationship (the “No Cause Forfeiture Date”) all of the
Restricted Shares still subject to vesting restrictions hereunder shall be
forfeited by Participant and promptly (but in no event later than the fifth day
thereafter) be transferred to the Company at no cost to the Company, unless
prior to the No Cause Forfeiture Date the Administrator, acting in its absolute
discretion, terminates the restrictions applicable hereunder to all or a portion
of the Restricted Shares still subject to restrictions hereunder.  In connection
with those Restricted Shares not subject to vesting restrictions hereunder,
promptly following the No Cause Forfeiture Date, or if the Administrator so
terminates any vesting restrictions applicable hereunder to any of the
Restricted Shares, then as soon as practicable after the No Cause Forfeiture
Date, such Restricted Shares no longer subject to any restrictions hereunder
together with any dividends or other distributions with respect to such shares
then being held by the Company pursuant to the provisions of this Agreement,
shall be delivered to Participant (or in the event of Participant’s death, to
Participant’s estate) free of such restrictions.

 



 

 

 

(f)  If Participant’s Business Relationship with the Company terminates during
the Restricted Period for Cause, then on the date of such termination of the
Business Relationship (the “Cause Forfeiture Date”), all of the Restricted
Shares, including Restricted Shares as to which vesting restrictions had already
terminated, shall be forfeited by Participant and promptly (but in no event
later than the fifth day thereafter) be transferred to the Company at no cost to
the Company.  

 

(g) If a Change in Control (as defined in Section 2(h) hereof) occurs during the
Restricted Period and while Participant has a Business Relationship with the
Company, the restrictions applicable hereunder to [accelerated vesting
percentage, if any] of the Restricted Shares shall terminate and such Restricted
Shares (and/or any successor securities or other property attributable to the
Restricted Shares that may result from the Change in Control), together with any
dividends or other distributions with respect to such shares then being held by
the Company pursuant to the provisions of this Agreement, shall be delivered to
Participant free of such restrictions, provided, however, that the restrictions
shall continue after the closing of the Change of Control as to the remainder of
the Restricted Shares subject to this Agreement at the same rate and until the
same dates as in effect prior to the Change of Control as long as the
Participant continuously maintains a Business Relationship with the Company
through the applicable restriction dates.

 

(h) For the purposes of this Agreement:  (i) the “Disability” of Participant
shall mean the “permanent and total disability” of Participant within the
meaning of Section 22(e)(3) of the Code, as determined by the Administrator in
its discretion; (ii) transfers of Business Relationships without interruption of
service between or among the Company and its Subsidiaries shall not be
considered a termination of the Business Relationship and the change of form of
the Business Relationship without interruption of service to the Company shall
not be considered a termination of the Business Relationship; (iii) a “Change in
Control” shall be deemed to have occurred upon the consolidation with or the
acquisition by another entity of the Company in a merger or other reorganization
in which the holders of the outstanding voting stock of the Company immediately
preceding the consummation of such event shall, immediately following such
event, hold, as a group, less than a majority of the voting securities of the
surviving or successor entity or its ultimate parent, or in the event of a sale
or all or substantially all of the Company’s assets; and (iv) “Cause” means in
the good faith determination of the Company, Participant has (A) committed gross
negligence, dishonesty or willful malfeasance in the performance of the
Participant’s work or duties; (B) committed a breach of fiduciary duty or a
breach of any non-competition, non-solicitation or confidentially obligations to
the Company; (C) failed on a substantial and continuing basis, after written
notice of such failure, to render services to the Company in accordance with the
terms or requirements of Participant’s Business Relationship; (D) been convicted
of, or pleaded “guilty” or “no contest” to, any misdemeanor relating to the
affairs of the Company or any felony; (E) disregarded the material rules or
material policies of the Company which has not been cured within 15 days after
written notice thereof from the Company; or (F) engaged in intentional acts that
have generated material adverse publicity toward or about the Company.

 



 

 

 

3.           Rights as Shareholder.  Subject to the provisions of this
Agreement, upon the issuance of the Restricted Shares to Participant,
Participant shall become the owner thereof for all purposes and shall have all
rights as a stockholder, including voting rights and the right to receive
dividends and distributions, with respect to the Restricted Shares.  If the
Company shall pay or declare a dividend or make a distribution of any kind,
whether due to a reorganization, recapitalization or otherwise, with respect to
the shares of Company common stock constituting the Restricted Shares, then the
Company shall pay or make such dividend or other distribution with respect to
the Restricted Shares; provided, however, that the cash, stock or other
securities and other property constituting such dividend or other distribution
shall be held by the Company subject to the restrictions applicable hereunder to
the Restricted Shares until the Restricted Shares are either forfeited by
Participant and transferred to the Company or the restrictions thereon terminate
as set forth in this Agreement.  If the Restricted Shares with respect to which
such dividend or distribution was paid or made are forfeited by Participant
pursuant to the provisions hereof, then Participant shall not be entitled to
receive such dividend or distribution and such dividend or distribution shall
likewise be forfeited and transferred to the Company.  If the restrictions
applicable to the Restricted Shares with respect to which such dividend or
distribution was paid or made terminate in accordance with the provisions of
this Agreement, then Participant shall be entitled to receive such dividend or
distribution with respect to such shares, without interest, and such dividend or
distribution shall likewise be delivered to Participant.

 

4.           Withholding Taxes.

 

(a)  Participant may elect pursuant to Section 83(b) of the Internal Revenue
Code of 1986, within 30 days of the Effective Date and on notice to the Company
and provision to the Company of a fully executed copy of the election form, to
realize income for federal income tax purposes equal to the fair market value of
the Restricted Shares on the Effective Date.  In such event, Participant shall
make arrangements satisfactory to the Company to pay in the year of the Award
any federal, state or local taxes required to be withheld or paid with respect
to such shares.  Such arrangements may include, to the extent such arrangements
are acceptable to the Company and do not provide for tax withholding in amounts
in excess of the minimum withholding requirements contemplated by SFAS 123(R),
the transfer of the Restricted Shares or other shares of Common Stock to the
Company for application to satisfy such withholding requirements on the basis of
the Fair Market Value (as defined in the Plan) of such shares on the date of
transfer to the Company.  If Participant fails to make such payments, then any
provision of this Agreement to the contrary notwithstanding, the Company shall,
to the extent permitted by law, have the right to deduct from any payments of
any kind otherwise due from the Company to or with respect to Participant,
whether or not pursuant to this Agreement, or the Plan and regardless of the
form of payment, any federal, state or local taxes of any kind required by law
to be withheld with respect to the Restricted Shares.

 



 

 

 

(b)   If no election is made by Participant pursuant to Section 4(a) hereof,
then upon the termination of the restrictions applicable hereunder to the
Restricted Shares, Participant (or in the event of Participant’s death, the
administrator or executor of Participant’s estate) will pay to the Company, or
make arrangements satisfactory to the Company regarding payment of, any federal,
state or local taxes of any kind required by law to be withheld or paid with
respect to the Restricted Shares.  Such arrangements may include, to the extent
such arrangements are acceptable to the Company and do not provide for tax
withholding in amounts in excess of the minimum withholding requirements
contemplated by SFAS 123(R), the transfer of the Restricted Shares or other
shares of Common Stock to the Company for application to satisfy such
withholding requirements on the basis of the Fair Market Value (as defined in
the Plan) of such shares on the date of transfer to the Company.  If Participant
(or in the event of Participant’s death, the administrator or executor of
Participant’s estate) fails to make such payments, then any provision of this
Agreement to the contrary notwithstanding, the Company shall, to the extent
permitted by law, have the right to deduct from any payments of any kind
otherwise due from the Company to or with respect to Participant, whether or not
pursuant to this Agreement, or the Plan and regardless of the form of payment,
any federal, state or local taxes of any kind required by law to be withheld
with respect to the Restricted Shares.

 

(c) Participant and his or her successor will be responsible for all income and
other taxes payable as a result of the grant or vesting of the Restricted Shares
or otherwise in connection with this Agreement.   The Company is not required to
provide any gross-up or other tax assistance herewith. Participant acknowledges
that it is Participant’s sole responsibility, and not the Company’s, to file a
timely election under Section 83(b), even if the Participant requests the
Company or its representatives to make such filing on Participant’s behalf.
Participant is relying solely on Participant’s advisors with respect to the
decision as to whether or not to file a Section 83(b) election.

 

(d) Participant acknowledges that (i) he or she was free to use professional
advisors of his or her choice in connection with this Agreement and has received
advice from professional advisors of his or her choice in connection with this
Agreement, understands its import and meaning, and is entering into this
Agreement freely and without coercion or duress; and (ii) he or she has not
received and is not relying upon any advice, representations or assurances made
by or on behalf of the Company or any Company Affiliate or any employee of or
counsel to the Company regarding any tax or other effects or implications of the
Restricted Shares or other matters contemplated by this Agreement.

 



 

 

 

(e) No representations or promises are made to Participant regarding the value
of the Restricted Shares or the Company’s business prospects. Participant
acknowledges that information about investment in the Company’s stock, including
financial information and related risks, is contained in the Company’s Sec
reports of Form 10-Q and Form 10-K, which are available for Participant’s review
at any time before Participant’s acceptance of this Agreement or at any time
during Participant’s Business Relationship with the Company. Further,
Participant understands that the Company does not provide tax or investment
advice and acknowledges the Company’s recommendation that Participant consult
with independent specialists regarding such matters. Sale or other transfer of
the Company’s stock may be limited by and subject to the Company’s policies as
well as applicable securities laws and regulations.

 

5.           Reclassification of Shares.  In case of any consolidation or merger
of another corporation into the Company in which the Company is the surviving
corporation and in which there is a reclassification or change (including the
right to receive cash or other property) of the Restricted Shares (other than a
change in par value, or from par value to no par value, or as a result of a
subdivision or combination, but including any change in such shares into two or
more classes or series of shares), the Administrator may provide that payment of
the Restricted Shares shall take the form of the kind and amount of shares of
stock and other securities (including those of any new direct or indirect parent
of the Company), property, cash or any combination thereof receivable upon such
consolidation or merger. No fractional shares shall be issued, and any
fractional shares resulting from any adjustments shall be eliminated.

  

6.           Effect on Business Relationship.  Nothing contained in this
Agreement shall confer upon Participant the right to continue its Business
Relationship with the Company, or affect any right that the Company may have to
terminate the Business Relationship of Participant.

 

7.           Legend.  Any certificate representing the Restricted Shares shall
conspicuously set forth on the face or back thereof, in addition to any legends
required by applicable law or other agreement, a legend in substantially the
following form:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THE
TERMS OF THE WORLD SURVEILLANCE GROUP INC. 2013 EQUITY COMPENSATION INCENTIVE
PLAN AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, DISCOUNTED, EXCHANGED, PLEDGED
OR OTHERWISE ENCUMBERED OR DISPOSED OF IN ANY MANNER, EXCEPT AS SET FORTH IN THE
TERMS OF THE AGREEMENT EMBODYING THE AWARD OF SUCH SHARES DATED _______________.
A COPY OF SUCH AGREEMENT IS ON FILE IN THE OFFICE OF THE COMPANY.

 

8.           Assignment.  The Company may assign all or any portion of its
rights and obligations under this Agreement.  The Award, the Restricted Shares
(until the restrictions lapse as to shares of Restricted Shares at the dates set
forth above) and the rights and obligations of Participant under this Agreement
may not be sold, assigned, transferred, discounted, exchanged, pledged or
otherwise encumbered or disposed of by Participant other than to the Company
under the terms hereof or by will or the laws of descent and distribution. If
during the Restricted Period, Participant assigns, pledges, transfers or
otherwise disposes of the Restricted Shares, voluntarily or involuntarily,
except as permitted by this Agreement, Participant shall lose all rights to the
Restricted Stock, and all Restricted Stock shall promptly be surrendered to the
Company.

 



 

 

 

9.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of (i) the Company and its successors and assigns, and (ii)
Participant, and Participant’s heirs, devisees, executors, administrators and
personal representatives.

 

10.           Amendment.  This Agreement may be amended or terminated at any
time by an instrument in writing to such effect executed by both parties (either
in writing or by electronic transmission).

 

11.           Notices.  All notices required or permitted to be given or made
under this Agreement shall be in writing and shall be deemed to have been duly
given or made if (i) delivered personally, (ii) transmitted by first class
registered or certified United States mail, postage prepaid, return receipt
requested, (iii) sent by prepaid overnight courier service, or (iv) sent by
telecopy or facsimile transmission, answer back requested, to the person who is
to receive it at the address that such person has theretofore specified by
written notice delivered in accordance herewith.  Such notices shall be
effective (i) if delivered personally or sent by courier service, upon actual
receipt by the intended recipient, (ii) if mailed, upon the earlier of five days
after deposit in the mail or the date of delivery as shown by the return receipt
therefore, or (iii) if sent by telecopy or facsimile transmission, when the
answer back is received.  The Company or Participant may change, at any time and
from time to time, by written notice to the other, the address that the Company
or Participant had theretofore specified for receiving notices.  Until such
address is changed in accordance herewith, notices under this Agreement shall be
delivered or sent (i) to Participant at Participant’s address as set forth in
the records of the

 Company, or (ii) to the Company at the principal executive offices of the
Company clearly marked “Attention: General Counsel”.

 

12.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to its
principles of conflict of laws.

 

13.           Severability.  If any provision of this Agreement is held to be
unenforceable, this Agreement shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed unenforceable, and in all
other respects this Agreement shall remain in full force and effect; provided,
however, that if any such provision shall be deemed to be so limited and shall
be enforceable by limitation thereof, then the provision shall be so limited and
shall be enforceable to the maximum extent permitted by applicable law.

 

14.           Further Assurances.  The parties agree to execute such additional
instruments and to take all such further action as may be reasonably necessary
to carry out the intent and purposes of this Agreement.

 



 

 

 

15.           Entire Agreement.  This Agreement and the Plan set forth the
entire agreement between the parties with respect to the subject matter hereof,
and supersede all prior agreements and understandings, whether written or oral,
between the parties with respect to the subject matter hereof.

 

16.           Subject to Plan.  The Award, the Restricted Shares and this
Agreement are subject to all of the terms and conditions of the Plan as amended
from time to time.  In the event of any conflict between the terms and
conditions of the Plan and those set forth in this Agreement, the terms and
conditions of the Plan shall control. Capitalized terms not defined in this
Agreement shall have those meanings provided in the Plan.

 

17.           Counterparts.  This Agreement may be executed by the parties
hereto in any number of counterparts, each of which shall be deemed an original,
and all of which shall constitute one and the same agreement.

 

18.           Descriptive Headings.  The descriptive headings herein are
inserted for convenience of reference only, do not constitute a part of this
Agreement, and shall not affect in any manner the meaning or interpretation of
this Agreement.

 

19.           References.  The words “this Agreement,” “herein,” “hereof,”
“hereby,” “hereunder” and words of similar import refer to this Agreement as a
whole and not to any particular subdivision unless expressly so limited.

 

[Remainder of Page Intentionally Left Blank]

 

 



 

 

 

IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
of the date first written above.

 

  WORLD SURVEILLANCE GROUP INC.               By:      Name:     Title:        
 

 

  PARTICIPANT           Participant Signature           Participant Printed Name

 

 



 

 

 

STOCK POWER AND ASSIGNMENT

SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED and pursuant to that certain World Surveillance Group Inc.
Restricted Stock Agreement dated as of _____________ (the “Agreement”), the
undersigned Participant hereby sells, assigns and transfers unto World
Surveillance Group Inc., __________ shares of the Common Stock, $0.00001 par
value per share, of World Surveillance Group Inc., a Delaware corporation (the
“Company”), standing in the undersigned’s name on the books of the Company, and
does hereby irrevocably constitute and appoint the Secretary of the Company as
the undersigned’s attorney-in-fact, with full power of substitution, to transfer
said stock on the books of the Company.  THIS ASSIGNMENT MAY ONLY BE USED AS
AUTHORIZED BY THE AGREEMENT.

 

Dated:                 PARTICIPANT:            

 

 

                Name Printed:     

  



 

 

 